726 S.E.2d 179 (2012)
STATE of North Carolina
v.
Jennie Lee WHITE and Katherine Ann White.
No. 71P12.
Supreme Court of North Carolina.
June 13, 2012.
Thomas R. Sallenger, Wilson, for White, Jennie Lee.
Russell Joseph Hollers, Durham, for White, Katherine Ann.
Steven Bryant, Bryson City, for State of North Carolina.
Jonathan Babb, Special Deputy Attorney General, for State of North Carolina.
Frank R. Parrish, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 21st of February 2012 by Defendant (Katherine Ann White) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."